Citation Nr: 0828985	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-28 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder, and 
if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The veteran served on active military duty from December 1978 
to March 1981.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that the appellant requested a hearing before 
RO personnel in a June 2007 notice of disagreement (NOD).  
However, he failed to report for the hearing scheduled in 
August 2007.  

After the Board reopens the veteran's claim, it is remanding 
this case to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
in a February 1983 rating decision.  The veteran was notified 
of the decision and of his appellate rights.  However, the 
veteran failed to file a notice of disagreement (NOD) within 
one year of the rating decision.

2.  Following a hearing before RO personnel in March 1983 and 
a VA examination in May 1983, the RO again denied service 
connection for the same disorder in a June 1983 rating 
decision.  The RO notified the veteran of the denial in June 
1983, but he did not initiate an appeal.

3.  The additional evidence received since the February and 
June 1983 rating decisions is new, relevant, and raises a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The February 1983 and June 1983 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  

2.  New and material evidence has been received since the 
February 1983 and June 1983 decisions to reopen the claim for 
service connection for a low back disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in March 2007.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate the underlying service-connection 
claim, (2) informing the veteran about the information and 
evidence the VA would seek to provide, and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Thus, the Board finds that the RO has 
provided all notice required by the VCAA as to the three 
elements of notice.  38 U.S.C.A. 
§ 5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In addition, with regard to new and material evidence, the 
March 2007 VCAA notice letter is compliant with the recent 
U.S. Court of Appeals for Veteran's Claims (Court) decision 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), as it 
sufficiently explained the bases of the prior denials (i.e., 
the deficiencies in the evidence when the claim was 
previously considered).

Furthermore, the March 2007 letter from the RO further 
advised the veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in content. 

The RO also correctly issued the March 2007 VCAA notice 
letter prior to the June 2007 adverse determination on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error with regard to the VCAA notice.

With respect to the duty to assist for both the current and 
previously denied claims, the RO has secured the veteran's 
service treatment records (STRs) and all relevant VA 
treatment records.  The veteran also was provided with 
opportunities to provide hearing testimony.  Moreover, the VA 
provided the veteran with an examination of his back and 
various tests for his back disability.  Therefore, the Board 
is satisfied that all relevant evidence identified by the 
veteran has been obtained, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  
    
Analysis

The RO originally denied service connection for a low back 
disorder in a February 1983 rating decision.  The RO notified 
the veteran of that decision, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2007).  

The RO continued to deny service connection for a low back 
disorder in a June 1983 rating decision on the basis that no 
injury or disease was shown in service or on the separation 
examination, there was no treatment for a back disorder, and 
there was no medical evidence verifying residuals from the 
claimed back injury.  The RO gave the veteran notice of this 
denial in June 1983, but he did not initiate an appeal.  
Therefore, that RO rating decision is also final.  See id.  

Regardless of the RO's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen this 
claim before proceeding to readjudicate the underlying merits 
of this claim.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

The veteran filed a claim to reopen service connection for a 
low back disorder was in February 2007.  Because the 
veteran's claim to reopen service connection was filed after 
2001, the amended regulations are applicable.  See 66 Fed. 
Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Upon reviewing the evidence received since the 1983 rating 
decisions, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received.  
Specifically, VA treatment records and magnetic resonance 
imaging (MRI) and X-ray results indicate that the veteran has 
a current back disorder.  See VA treatment records from 2006-
2007, MRI report dated in December 2006, and X-ray report 
dated in November 2006.  MRI results further indicate that 
the veteran has a herniated disc with mild facet joint 
arthritis.  Moreover, surgical records for the veteran's back 
diagnosed his back disorder as herniated L5 disc with left S-
1 radiculopathy.  See surgical report dated in February 2007.  

Thus, presuming the credibility of this evidence, these 
records present evidence that the veteran has a current low 
back disorder that may be related to service.  This evidence 
is new, not cumulative, and relates directly to an 
unestablished fact necessary to substantiate the veteran's 
claim.  Thus, as new and material evidence has been received, 
the veteran's claim for service connection for his low back 
disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).


ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disorder is reopened.  To 
this extent, his appeal is granted. 


REMAND

However, before addressing the merits of the veteran's claim 
for service connection for his low back disorder, the Board 
finds that additional development of the evidence is 
required.

In this case, the veteran should be scheduled for a VA 
examination to obtain a medical nexus opinion concerning the 
etiology of his low back disorder.  In disability 
compensation (service-connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4). 

Here, the veteran claims that his current low back disorder 
is related to service.  A review of STRs indicates treatment 
for back pain in December 1979.  Moreover, the March 1981 
separation examination noted complaints of recurrent low back 
pain, although no diagnosis was formally assessed.

Post-service, the veteran contends he continued to have 
complaints of low back pain and spasms, although evidence 
shows he did not seek treatment for the pain for over 20 
years.  In April 1983, the veteran suffered an intercurrent 
back injury due to involvement in a car accident, but a VA 
examination and X-rays taken in May 1983 found the veteran's 
lumbar spine to be normal; diagnosis at that time was a 
history of low back injury with mild lumbosacral strain.  
However, a later MRI of the veteran's spine taken in December 
2006 showed signs of a herniated disc and arthritis of the 
spine.  The veteran underwent back surgery in February 2007, 
during which the surgeon found a mass in the thecal sac and 
numerous large disc fragments.  The veteran has received 
continuous treatment for his low back disorder since 2005.  

Although there is no medical opinion as to a nexus between 
the veteran's in-service back pain and his current low back 
disorder, the proximity in time between the veteran's in-
service back pain and his post-service complaints of back 
pain one to two years after service suggests the possibility 
of a link between the two.  Thus, a comprehensive VA medical 
examination and opinion is needed to determine whether the 
veteran's low back disorder in fact stems from his military 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature and etiology of his low back 
disorder.  The veteran is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, may 
have adverse consequences for his claim.  
The examination should include any 
necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly 
the records of any relevant treatment. 

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
it is at least as likely as not (50 
percent or more probable) the veteran's 
current low back disorder is associated 
with treatment for back pain during 
service.  In making this critical 
determination, the examiner should address 
the significance of treatment for back 
pain the veteran received in December 1979 
and noted complaints of recurrent back 
pain in the March 1981 separation 
examination.  Moreover, the examiner's 
attention is directed to a post-service 
intercurrent back injury in April 1983 due 
to the veteran's involvement in a car 
accident.  Considering this evidence, 
indicate whether it is more likely that 
the current low back disorder is a 
residual of this intercurrent injury, or 
any other intercurrent injury reported by 
the veteran, since service.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

2.  Readjudicate the veteran's claim for 
service connection for a low back disorder 
in light of any additional evidence 
received since the August 2007 statement 
of the case (SOC).  If this claim is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC).  
It must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
The veteran and his representative should 
be given an opportunity to respond to the 
SSOC before returning the file to the 
Board for further appellate consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board or by the Court for additional 
development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


